                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ALSON ALSTON,                                     :
                            Plaintiff,            :              CIVIL ACTION
                                                  :
                     v.                           :              No. 17-4506
                                                  :
NATIONAL CONFERENCE OF BAR                        :
EXAMINERS, et al.,                                :
                   Defendants.                    :


                                          ORDER

       This 8th day of February, 2019, upon consideration of Plaintiff’s Motion to Re-Open

Time for Appeal (ECF No. 38), Defendants’ response (ECF 39), and Plaintiff’s Reply (ECF No.

42), it is hereby ORDERED that the Motion is DENIED.



                                                        /s/ Gerald Austin McHugh
                                                  United States District Judge
